Citation Nr: 0424486	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder, including due to exposure to Agent 
Orange.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including due to 
exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including due to 
exposure to Agent Orange.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for chronic 
obstructive pulmonary disorder, peripheral neuropathy of the 
right lower extremity and peripheral neuropathy of the left 
lower extremity, including due to exposure to Agent Orange; 
and a July 2003 rating decision that denied service 
connection for PTSD.  

The veteran submitted additional evidence directly to the 
Board after his videoconference hearing before the 
undersigned Veterans Law Judge in January 2004, with a waiver 
of RO review in accordance with 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  On January 7, 2004, prior to the promulgation of a 
decision in the appeal, the veteran informed VA that a 
withdrawal of the appeal of the issues of entitlement to 
service connection for chronic obstructive pulmonary 
disorder, peripheral neuropathy of the right lower extremity, 
and peripheral neuropathy of the left lower extremity, 
including due to exposure to Agent Orange, was requested.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The record contains independent evidence that the veteran 
served in a combat zone and was exposed to combat-related 
stressors during his tour of duty in Vietnam.  

4.  The veteran has been diagnosed with PTSD as a result of 
the combat-related stressors he experienced in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of service connection for chronic 
obstructive pulmonary disorder, including due to exposure to 
Agent Orange, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of service connection for peripheral 
neuropathy of the right lower extremity, including due to 
exposure to Agent Orange, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of service connection for peripheral 
neuropathy of the left lower extremity, including due to 
exposure to Agent Orange, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  

4.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Chronic Obstructive Pulmonary 
Disorder, and
Peripheral Neuropathy of the Lower Extremities,
Including due to Exposure to Agent Orange

In December 2001, the RO issued a rating decision which 
denied the veteran's claims for service connection for 
chronic obstructive pulmonary disorder, peripheral neuropathy 
of the right lower extremity, and peripheral neuropathy of 
the left lower extremity, including due to exposure to Agent 
Orange.  The veteran timely perfected an appeal to the Board 
on these issues in June 2002.  However, at a videoconference 
hearing before the undersigned Veterans Law Judge in January 
2004, the veteran testified and requested that his appeals on 
these issues be withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may also 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  Since the 
veteran's testimony was transcribed, he has properly 
withdrawn his appeal on the issues of entitlement to service 
connection for chronic obstructive pulmonary disorder and 
peripheral neuropathy of the lower extremities, including due 
to exposure to Agent Orange.  Hence, there remains no 
allegations of error of fact or law on these issues for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals on these issues and 
they are dismissed without prejudice.  

II.  Service Connection for PTSD

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2003).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In VAOPGCPREC 12-99, VA's General Counsel addressed the 
subject of determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. 
§ 1154(b).  The General Counsel held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154(b), required that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  VAOPGCPREC 12-99; see also, 
38 U.S.C.A. § 1154(a) (West 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's DD Form 214 reflects that he served with the 
United States Army and was stationed in Vietnam from December 
1967 to December 1968.  His service personnel records 
indicate that during his tour of duty in Vietnam, he was 
assigned to Company D of the 577th Engineering Battalion.  

In written statements as well as at his personal hearing 
before the undersigned in January 2004, the veteran related 
that he served as an engineer with the 577th Engineering 
Battalion.  He related that he arrived in Vietnam on a 
commercial airline flight and the pilot had to take evasive 
action upon landing because of enemy fire.  He indicated that 
he mostly worked on Highway 1 and was stationed in Tuy Hoa.  
He recalled that he was involved in mine clearing.  
Additionally, he recalled enemy encounters during fire fights 
and early morning mortar attacks.  He remembered seeing 
children in an orphanage with their arms blown off.  He was 
also assigned to the perimeter guard and encountered sniper 
fire.  

A History of the 577th Engineering Battalion showed that the 
battalion moved to Tuy Hoa in November 1966.  The History 
indicated that the fall and winter of 1967-1968 was 
difficult.  Typhoon Freida struck Tuy Hoa in November 1967.  
It washed away 30 feet of the causeway leading out to the 
DeLong pier.  The unit installed a 45-foot, M-4 fixed span to 
keep the pier in operation.  The Viet Cong struck the 
perimeter of the Tuy Hoa cantonment three times by March 6th, 
1968 and wounded 11 members of the 577th.  However, each time 
the battalion and supporting units repelled the attackers.  
Enemy artillery fire destroyed the main irrigation canal of 
the Hieu Xuong District and the 577th helped to restore it.  

In an August 2003 statement, a fellow serviceman recalled 
that he was on the same commercial flight as the veteran when 
they were brought to Vietnam.  He recalled that the plane 
came under enemy fire upon landing and the pilot needed to 
take evasive action in order to land safely.  

In December 2003, the United States Armed Services Center for 
Unit Records Research (USASCURR), confirmed that the veteran 
was assigned to Company D of the 577th Engineering Battalion 
during his tour in Vietnam.  The Department of Defense 
Station list verified that the Battalion was located at Tuy 
Hoa during his tour.  Operational Report - Lesson Learned 
(OR-LL), documents were reviewed.  These reports confirm that 
there was a minor truce violation in Phy Yen Province in Tuy 
Hoa in January 1968 when it received ten rounds of 82 MM 
mortar fire.  The results of the mortar attack were unknown.  
In March 1968, the enemy attacked Tuy Hoa and took heavy 
losses with 218 killed, 15 captured, and nine crew weapons 
and individual weapons seized.  Friendly casualties included 
18 killed in action and 51 wounded in action.  

Based upon a review of these records, and the veteran's 
statements and testimony, the Board finds that there is 
sufficient evidence that he was exposed to combat-related 
stressors, including rocket attacks and enemy fire while he 
was stationed in Vietnam.  It is noted that, although it 
would be impossible to determine the veteran's exact location 
during the events in question, the historical military 
records support a finding that the veteran was, at a minimum, 
stationed in an area that was exposed to combat operations 
during his tour of duty.  Accordingly, taking due 
consideration of the places, types, and circumstances of the 
veteran's service, the Board concludes that he was exposed to 
combat-related stressors in service.  See 38 U.S.C.A. 
§ 1154(a); Suozzi, Pentecost, supra.  

A private psychological assessment received by VA in 
September 2003 indicates that the veteran related that he 
worked in a construction battalion during his tour of duty in 
Vietnam.  He recalled picking up equipment that had been 
blown up by mines and transporting material.  At times, he 
was subjected to small arms fire as well as mortar attacks.  
After a complete mental status evaluation and psychological 
testing, the psychologist diagnosed the veteran with chronic, 
delayed PTSD and major depression without psychotic features.  
As such, the record contains evidence that confirms that the 
veteran was exposed to combat-related stressors, he has been 
diagnosed with PTSD, and his PTSD has been attributed to 
verified combat-related stressors.  Consequently, the 
requirements of § 3.304(f) have been met, and service 
connection for PTSD is warranted.  

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

However, in light of the Board's decision herein, which 
constitutes a full grant of the benefit sought by the veteran 
on appeal, the Board finds that a full and detailed 
explanation of VA's compliance with these requirements is not 
needed, and additional notice or development would not 
benefit the veteran in any way.


ORDER

The appeal on the issue of entitlement to service connection 
for chronic obstructive pulmonary disorder, including due to 
exposure to Agent Orange, is dismissed.  

The appeal on the issue of entitlement to service connection 
for peripheral neuropathy of the right lower extremity, 
including due to exposure to Agent Orange, is dismissed.  

The appeal on the issue of entitlement to service connection 
for peripheral neuropathy of the left lower extremity, 
including due to exposure to Agent Orange, is dismissed.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



